IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: THE ADOPTION OF L.G.L.S., A       : No. 343 WAL 2016
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: C.P. AND P.E.P.             : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.